UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March31, 2015 SOLAR3D, INC. (Exact name of registrant as specified in its charter) Delaware 000-49805 01-0592299 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 26 West Mission Avenue #8 Santa Barbara, CA (Address of Principal Executive Offices) (Zip Code) (805) 690-9000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 31, 2015, Solar3D, Inc. (the “Company”) issued a press release announcing the financial results for its fiscal year ended December 31, 2014. A copy of the Company’s press release is attached as Exhibit 99.1 to this current report on Form 8-K. The information disclosed under this Item2.02, including Exhibit99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Press Release dated March 31, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOLAR3D, INC. Date: March 31, 2015 By: /s/ James B. Nelson Name: James B. Nelson Title: Chief Executive Officer
